DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7 and 19 recite the term “a method for restoring” in respective line 1.  This limitation renders the claims indefinite because it is unclear as to what about the terminal lake is being restored and how it is accomplished by the method (e.g. restoring a water exit or other geographic feature, restoring a certain plant, fish or bacterial life, restoring various features related to the water content/quantity/composition, etc.).
Claims 1, 7-9, 17, 19 and 20 recite the term “the Salton Sea”.  This limitation renders the claim indefinite because the Applicant claim inventorship over a physical landmark or feature.  It is noted that owning a patent is not the same as owning a piece of property.  The Examiner recommends changing the term to a “terminal lake”, “endorheic lake” or something equivalent.  
Regarding claims 1, 7 and 19, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 1, 7 and 19, the phrase “the output pump station removes a quantity of low tide water from the lake” renders the claims indefinite for multiple reasons.  First, it is unclear as to what ‘low tide’ is being referred to (e.g. the ocean, the terminal lake, a combination thereof, a different water source, etc.).  Additionally, the Examiner notes that lakes inherently do not have tides, therefore if the Applicant is referring to a ‘low-tide’ in the terminal lake it is further unclear as to how this is possible and/or if this is the same tide as the artificial tide created/introduced later in the claim.  Second, it is unclear as to what/where the outlet pump station is pumping the water.  This further makes the aforementioned indefinite limitations unclear.  Please clarify as this is a very critical aspect for a skilled artisan to fully understand the invention.
Claim 10 recites the term “selected from the group consisting of the Colorado River, Sea of Cortez, and the Pacific Ocean”.  These limitations render the claim indefinite because the Applicant claim inventorship over a physical landmark or feature, as noted above.  The Examiner recommends revising this claim to read “selected from a group consisting of a river, sea or ocean”.
Claim 13 recites the limitation “the outlet trough will have a river status”.  This limitation renders the claims indefinite because it is unclear as to what is intended to be claimed (e.g. what ‘status’ does a river have and how is it in some way copied in the invention).  Please clarify.  For prosecution on the merits, the Examiner interprets this limitation to be any sort of ‘water outlet’.
Claim 13 recites the limitation “the outlet trough will have a dry status”.  This limitation renders the claims indefinite because it is unclear as to what is intended to be claimed (e.g. what ‘status’ is required of the outlet trough to be considered ‘dry’, is it actually dry, moist, is there an underground aquifer, etc.).  Please clarify.  For prosecution on the merits, the Examiner interprets this limitation to be ‘having no flowing water’.
Claims 2-6, 11, 12, 14-16 and 18 are similarly rejected for being dependent upon an indefinite claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groen et al. (US 7832959) in view of Hawes et al. (US 5322035) and Takaoka et al. (JP H0861244 A).
Regarding claims 1 and 7, Groen discloses a method of restoring a highly saline, terminal lake, such as the Salton Sea [Column 1, line 35].
Groen fails to disclose the method including input/output pumping stations having an electrically connected programmable timer for pumping water into out of the terminal lake from a saltwater source at high-tide, and out of the terminal lake.
Hawes teaches a hydrological system for a closed ecological system comprising a marshland estuary wherein ocean water is pumped into the marshland to vary its salinity wherein high and low tide conditions are created and regulated via a controller comprising a programmable stepping motor, and subsequently allowed to gravity outflow via weirs [Column 3, Line 32 to Column 6, Line 24].
Takaoka teaches a pump station control system comprising a pump station having a programmable timer for pumping rainfall out of a flood area during a period of heavy rainfall, such that water levels can be self-regulated [Paragraphs 1-30].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the terminal lake restoration method of Groen by creating high-low tide events as described by Hawes to establish aquatic ecosystems suitable for the growth of a wide variety of organisms [Column 3, Lines 43-45].  Likewise, it would have been obvious to modify the Grown-Hawes combination to add the pump stations and programmable timers as described by Takaoka to more accurately control and regulate the water in/outflows that create the tidal conditions.
Although the combination is silent as to specifically having a pump station for outflow, it would have been obvious to one of ordinary skill in the art the gravity system could be provided with a physical pumping system similar to the water inflow for both redundancy, and emergency needs.  
Regarding claims 2, 8 and 9, the Examiner takes Official Notice that it would have been obvious to one of ordinary skill in the art operating a water pumping system to include a holding area to store water when pumping it over a great distance.
Regarding claims 10-13, Hawes further teaches the water outputs to a further outlet body of water outside of the marshland, the marshland area comprises mangroves, and the outlet weirs allow water to flow and not flow when desired [Column 3, Line 32 to Column 6, Line 24].

Allowable Subject Matter
Claims 3-6 and 14-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose, teach or suggest – either alone or in combination – a method of restoring a terminal lake comprising all the structural features and functions as explicitly detailed in the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619